Citation Nr: 0603531	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left knee 
patellofemoral syndrome, on a direct basis or as secondary to 
a service-connected right knee disability. 

2.  Entitlement to an initial increased evaluation for right 
knee patellofemoral syndrome, currently rated as 10 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
right leg shin splints.

4.  Entitlement to an initial compensable evaluation for left 
leg shin splints.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service in the United 
States Marine Corps (USMC) from April 1997 to April 2001.  
Evidence of record also shows that the veteran served in the 
Alabama Army National Guard.   

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In September 2005, the veteran failed to report for 
a scheduled hearing at the RO with the undersigned Judge from 
the Board.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Left knee patellofemoral syndrome is not related to 
events during active service.

3.  Left knee patellofemoral syndrome is not related to any 
service-connected disability.

4.  The veteran's right knee patellofemoral syndrome is 
manifested by pain, tenderness, slight limitation of flexion, 
chondromalacia patella, prepatellar bursitis, and less than 
slight instability.

5.  Right leg shin splints are manifested by mild tenderness 
to palpation over the anterior tibial region, which does not 
approximate more than a slight muscle injury.


6.  Left leg shin splints are manifested by mild tenderness 
to palpation over the anterior tibial region, which does not 
approximate more than a slight muscle injury.  


CONCLUSIONS OF LAW

1.  Left knee patellofemoral syndrome was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Left knee patellofemoral syndrome not proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.310(a) (2005).

3.  The schedular criteria for a rating in excess of 10 
percent for right knee patellofemoral syndrome are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4, §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2005).

4.  The schedular criteria for a compensable rating for right 
leg shin splints are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 
4.3, 4.7, 4.56, 4.73, Diagnostic Codes 5399-5312 (2005).

5.  The schedular criteria for a compensable rating for left 
leg shin splints are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 
4.3, 4.7, 4.56, 4.73, Diagnostic Codes 5399-5312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Left Knee 
Patellofemoral Syndrome 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders from 38 C.F.R. §§ 3.307 and 
3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's service 
connection claims, the Board acknowledges the veteran's 
complaints -- in personal statements from the veteran and his 
representative, a VA examination report, and the VA treatment 
notes -- that he suffers from current residuals of a left 
knee disability due to events during active service or as 
secondary to a service-connected right knee disability.  
These lay statements alone, however, cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310 with 
respect to the relationship between events during service, 
his service-connected right knee disability, and his current 
complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (a)(2) (2005).  

This appeal arises from a September 2001 rating decision that 
denied service connection for left knee patellofemoral 
syndrome.  In this case, service medical records are void of 
any complaint, diagnosis, or treatment for left knee 
patellofemoral syndrome.  A July 2001 VA examination report 
showed complaints of knee pain and listed a diagnosis of 
history of overuse of both knees with bilateral 
patellofemoral syndrome.  VA outpatient treatment notes dated 
from August 2002 to July 2004 showed findings of prepatellar 
bursitis, normal x-rays of the left knee, and chondromalacia 
patellae.  However, none of the competent medical evidence of 
record showed that the veteran suffers from a left knee 
disability due to events during active service.    

Based on the findings discussed above, the competent medical 
evidence of record does not show that the veteran suffers 
from left knee patellofemoral syndrome that is etiologically 
related to disease, injury, or events during his active 
service.  Further, evidence of record does not show that the 
veteran suffered from left knee arthritis that was incurred 
within one year after his separation from active service.  As 
the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for left knee patellofemoral syndrome is 
not warranted on a direct basis.

The Board has also considered whether the veteran's claimed 
left knee disability is secondary to his service-connected 
right knee disability.  Under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability, which is proximately due to, or the result of 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
case, service connection is in effect for right knee 
patellofemoral pain syndrome, left wrist ganglion cyst, and 
right and left shin splints.  The veteran asserts that he has 
a left knee disability that is related to his service-
connected right knee disability.  None of the competent 
medical evidence of record, however, shows that the veteran's 
claimed left knee disability is the result of his service-
connected right knee patellofemoral syndrome.  Therefore, 
service connection for left knee patellofemoral syndrome is 
also not warranted on a secondary basis.

II.  Entitlement to Higher Initial Disability Evaluations 

This appeal arises from a September 2001 rating decision that 
granted service connection for right knee patellofemoral 
syndrome and assigned a 10 percent disability evaluation 
under Diagnostic Code 5260, and that granted service 
connection and assigned initial noncompensable disability 
evaluations for right and left shin splints under Diagnostic 
Codes 5399-5312, effective from April 23, 2001.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted a distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In this case, the Board evaluates the level of 
impairment due to the disability throughout the entire time 
of the claim and considers the possibility of staged ratings, 
as discussed below.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

When all the evidence is assembled, the determination must be 
made whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, in considering the veteran's claims, 
the Board acknowledges the veteran's descriptions of his 
right knee and muscle injury symptomatology -- in personal 
statements from the veteran and his representative, VA 
examination reports, and VA treatment notes.  The opinions 
and observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. §§ 4.71a, 
4.56, and 4.73 with respect to determining the severity of 
his service-connected right knee and muscle injury 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  

In this case, the veteran contends that his service-connected 
right knee and muscle injury disabilities are more severe 
than currently evaluated, and that increased evaluations 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support the assignment 
of increased ratings under any of the pertinent rating 
criteria and does not support assigning different percentage 
disability ratings (a "staged" rating) during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Entitlement to Increased Evaluation - Right Knee 
Patellofemoral Syndrome

The veteran's service-connected disability of right knee 
patellofemoral syndrome is currently rated as 10 percent 
under Diagnostic Code 5260.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2005).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).  A July 2001 VA 
examination report listed bilateral knee range of motion test 
results as full extension and 145 degrees of flexion.  In 
this case, the Board finds that a preponderance of the 
evidence shows that veteran's range of motion findings of 
record do not warrant an increased or separate compensable 
rating under either Diagnostic Code 5260 or 5261 for his 
service-connected right knee disability.  See also VAOPGCPREC 
9-2004 (Separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for disability of the same joint).

The VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).  Diagnostic 
Code 5257 rates other impairment of the knee, recurrent 
subluxation or lateral instability, as 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  In this 
case, although the veteran asserts that his right knee "goes 
out", VA outpatient treatment notes dated from 2001 to 2004 
as well as a July 2001 VA examination report showed no 
findings of right knee abnormal instability or subluxation.  
Consequently, evidence of record does not support the 
assignment of a separate or an increased rating for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257, as the findings concerning the right 
knee do not show any findings of instability or do not meet 
or more nearly approximate slight recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (2005); see also VAOPGCPREC 23-97.


Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating can be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2005).  In this case, the veteran already receives a 10 
percent evaluation for his service-connected right knee 
disability under Diagnostic Code 5260 based on slight 
limitation of flexion of the leg.  Therefore, a separate, 
compensable rating under Diagnostic Code 5003 is not 
appropriate.  See 38 C.F.R. § 4.14.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the July 
2001 VA examination report, the examiner stated that the 
veteran suffered from pain on motion testing as well as a 
history of overuse syndrome.  It was also noted that pain 
could further limit functional ability during a flare up or 
with increased use.  However, the examiner indicated that it 
was not feasible for him "to attempt to express any of this 
in terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty."  
In an August 2003 VA treatment record it was reported that 
the veteran showed good quadriceps strength, while an 
examiner noted some right thigh atrophy and right quadriceps 
weakness in a December 2003 VA outpatient treatment note.  
However, after considering the effects of the pain on 
movement, functional limitation, tenderness, stiffness, 
weakness, and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the veteran has continually complained 
of chronic right knee pain in the medical evidence of record.  
While the veteran is competent to report pain, the record 
does not demonstrate objective, satisfactory evidence of 
painful motion attributable to the veteran's right knee 
disability to the extent that would support the assignment of 
an increased rating.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected right knee disability.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).  
The criteria for a higher initial rating under Diagnostic 
Codes 5003 or 5256 through 5263 have not been met.  The Board 
finds that the evidence does not support the assignment of an 
increased or additional separate rating for the veteran's 
service-connected right knee disability under the Schedule.  
The veteran's reports of chronic right knee pain, 
instability, limitation of activity and tenderness do not 
meet or more nearly approximate the criteria for an increased 
or additional separate compensable rating under Diagnostic 
Codes 5256 through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a (2005).

Entitlement to Compensable Evaluations - Right and Left Leg 
Shin Splints

In a September 2001 rating decision, the RO granted 
entitlement to service connection for right and left shin 
splints and assigned separate noncompensable (zero percent) 
ratings under Diagnostic Codes 5399-5312, effective from 
April 23, 2001.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5312 (2005).

The veteran's diagnosed bilateral shin splint disability does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2005).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2005).  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2005).  Therefore, his service-connected bilateral shin 
splint disabilities are rated according to the analogous 
condition of Muscle Group XII injuries under Diagnostic Code 
5312.

Under Diagnostic Codes 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  In 
addition, for VA rating purposes, the cardinal signs and 
symptoms of a muscle disability are loss of power, weakness, 
lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56 (2005).

Section 4.56 provides the evaluation of muscle disabilities 
as follows: (a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2005).

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2005).

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(d)(3) (2005).

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open communicated 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding or scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscle swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrumor vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56(d)(4) (2005).

Muscle injuries are evaluated under 38 C.F.R. § 4.73 (2005).  
The veteran is rated as noncompensable under Diagnostic Code 
5312, which rates impairment of Muscle Group XII.  Muscle 
Group XII is comprised of the anterior muscles of the leg: 
(1) the tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius. The 
function of Muscle Group XII is associated with dorsiflexion; 
extension of the toes; and stabilization of arch.  Under 
Diagnostic Code 5312, a noncompensable (zero percent) rating 
is assigned for slight injury, a 10 percent rating for 
moderate injury, and a 20 percent rating for moderately 
severe injury.  The maximum schedular evaluation of 30 
percent is warranted for severe injury.  See 38 C.F.R. § 
4.73, Diagnostic Code 5312 (2005).

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  See Stedman's 
Medical Dictionary 1630 (27th Ed. 2000).

Service medical records indicate that the veteran suffered 
from recurrent bilateral shin splints during active service.  
A July 2001 VA examination report showed complaints as well 
as a diagnosis of bilateral shin splints.  It was noted that 
the veteran complained of pain over the right tibial and 
ankle region associated with weightbearing as well as mild 
tenderness to palpation over the anterior tibial region.  The 
examiner also indicated that the veteran was about to walk 
heel to toe as well as squat and rise using his lower 
extremities.  Ankle range of motion test results were listed 
as dorsiflexion - 15 degrees and plantar flexion - 35 
degrees.  VA outpatient treatment records showed further 
complaints of bilateral shin splints and findings of strong 
foot dorsiflexion.     

Based on the evidence discussed above, the Board finds that 
the veteran's right and left shin splint disabilities 
approximate no more than slight muscle disabilities under 38 
C.F.R. § 4.56.  Competent medical evidence of record does not 
show evidence of bilateral moderate muscle injury residuals, 
like loss of deep fascia or muscle substance, impairment of 
muscle tonus and loss of power, or lowered threshold of 
fatigue.  Consequently, the veteran's right and left shin 
splint disabilities would not warrant the assignment of 
compensable ratings under the applicable diagnostic codes.  
See 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5312 
(2005).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected right knee and muscle disabilities.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for increased ratings has not been shown.  
In addition, it has not been shown that the service-connected 
right knee and muscle disabilities alone have required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  VA outpatient 
treatment notes dated in August 2003 and March 2004 noted 
that the veteran works in a "sitting job" as a computer 
technician.  For these reasons, the assignment of 
extraschedular ratings for the veteran's right knee and 
muscle disabilities are not warranted.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In the present case, a substantially complete application for 
the veteran's service connection claims was received in May 
2001.  Thereafter, the RO denied the veteran's left knee 
service connection claim in a September 2001 rating decision 
as well as assigned a 10 percent evaluation for the veteran's 
right knee disability and noncompensable evaluations for the 
veteran's bilateral shin split disabilities.  In this case, 
the issues concerning the evaluation of the veteran's right 
knee and muscle disabilities were initially raised in a 
notice of disagreement following the assignment of the 
initial disability evaluations.  

After the September 2001 rating action was promulgated, VA 
provided notice to the veteran.  Nevertheless, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Notice was provided 
by VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in a September 2004 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

In July 2002 and September 2005 letters from the RO, the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit evidence in his possession that pertains 
to the claims.  

The Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  This case does not fit squarely within 
this opinion, as the section 5103(a) notice was not provided 
before the September 2001 rating decision; nonetheless, it is 
important to note that, in this instance, the question of a 
higher initial right knee and bilateral muscle injury 
evaluations was raised in an NOD, such that section 7105(d) 
appeal procedures would apply, rather than the section 
5103(a) procedures concerning claims.

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in July 2002 and September 2005, complied with these 
requirements.  

Additionally, the Board notes that the September 2005 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the September 2005 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient medical records, and 
VA examination report have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  VA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  A VA examination was provided to evaluate the 
veteran's right knee and bilateral muscle injury disabilities 
as well as the claimed left knee disability.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2005).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2005).


ORDER

Entitlement to service connection for left knee 
patellofemoral syndrome is denied. 

Entitlement to an initial increased evaluation for right knee 
patellofemoral syndrome is denied.

Entitlement to an initial compensable evaluation for right 
leg shin splints is denied.

Entitlement to an initial compensable evaluation for left leg 
shin splints is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


